219 S.E.2d 347 (1975)
288 N.C. 511
W. M. SIMS and wife, Carol C. Sims
v.
OAKWOOD MOBILE HOMES, INC.
v.
VIRGINIA HOMES MANUFACTURING CORPORATION.
Supreme Court of North Carolina.
November 5, 1975.
Teague, Johnson, Patterson, Dilthey & Clay, for Oakwood Mobile Homes, Inc.
Bailey, Dixon, Wooten, McDonald & Fountain, for Virginia Homes Manufacturing Corporation.
Kimzey, Mackie & Smith, for Mr. and Mrs. Sims.
Petition by defendant (Virginia Homes) for writ of certiorari to review the decision of the Court of Appeals, 27 N.C.App. 25, 217 S.E.2d 737. Denied.